Citation Nr: 1048022	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a right shoulder disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant had various periods of active duty for training 
(ACDUTRA) in the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In connection with this appeal, the appellant testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
August 2007; a transcript of that hearing is associated with the 
claims file.  

In a June 2009 decision, the Board reopened the appellant's claim 
of entitlement to service connection for a skin disorder, and 
remanded this claim along with the claim of entitlement to 
service connection for a left shoulder disorder, to include as 
secondary to a right shoulder disorder, for further development 
and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the claims folder, the Board 
regretfully finds that this matter must be remanded for further 
action.

This case was remanded in June 2009 in order that additional 
development may be accomplished prior to readjudicating the 
appellant's claims.  Specifically, the June 2009 Board remand 
instructed the RO to, among other things, (i) contact any 
appropriate agency, to include the appellant's last Reserve unit 
or the Department of the Army, U.S. Army Reserve Personnel 
Command, and request that they certify the appellant's periods of 
ACDUTRA in June 1992 and September 2001, to include his report 
dates; (ii) translate all pertinent items of evidence written in 
Spanish, to specifically include those in the appellant's service 
treatment records, into English; and (iii) after completing the 
foregoing, provide the appellant an appropriate VA examination in 
order to determine the nature and etiology of his current left 
shoulder and skin disorders.  With respect to the VA skin 
examination, the examiner was asked to identify each currently 
diagnosed disorder and offer an opinion on whether any currently 
diagnosed skin disorder pre-existed the appellant's entry into 
ACDUTRA at any point (as the appellant was noted to have chronic 
dermatitis in 1986 on a May 1991 release from ACDUTRA 
examination).  If so, the examiner was asked to opine on whether 
the appellant's pre-existing skin disorder underwent  an increase 
in the underlying pathology during service (i.e., was aggravated 
during service), and if so, whether the increase during service 
was due to the natural progress of the disease or was instead 
above and beyond the natural progression.  If the pre-existing 
skin disorder was not found to be aggravated, the examiner was 
asked to determine whether it was likely, unlikely, or at least 
as likely as not that any currently diagnosed skin disorder was 
related to any injury or disease incurred during the appellant's 
ACDUTRA service, to include any treatment for such skin disorder.

First, the Board notes that a review of the appellant's claims 
file does not indicate that the RO or AMC contacted any 
appropriate agency, to include the appellant's last Reserve unit, 
or the Department of the Army, U.S. Army Reserve Personnel 
Command, and request that it certify the appellant's periods of 
ACDUTRA in June 1992 and September 2001, to include his report 
dates.  It also does not appear that the RO or AMC undertook to 
translate all pertinent items of evidence written in Spanish, to 
specifically include those in the appellant's service treatment 
records, into English.

The Board notes that the RO did arrange for a March 2010 VA skin 
examination of the appellant.  The examiner who conducted the 
examination diagnosed the appellant with dermatitis.  The 
examiner indicated that the appellant was treated in the military 
for warts of his right palmar surface thumb and ring finger and 
dermatitis of the right side of his neck, but also stated that 
the appellant was claiming neither of these conditions.  The 
examiner noted that the appellant was treated one time for a rash 
on his neck from his time in El Salvador, and that this had 
apparently healed without recurrence.  The examiner found that it 
was less likely than not that the appellant's dermatitis of his 
hands, groin, and axilla were caused by or a result of his 
military service.  However, the examiner did not address whether 
the appellant had a skin disorder that pre-existed his entry into 
ACDUTRA at any point, whether a pre-existing skin disorder 
underwent an increase in the underlying pathology during service, 
and/or whether an increase during service was due to the natural 
progress of the disease or was instead above and beyond the 
natural progression.  

Based on the foregoing, the Board concludes that this matter must 
be remanded for compliance with the Board's June 2009 remand 
instructions.  The Court has held that a remand by the Board 
confers on the appellant or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).   Upon remand, the RO should 
arrange for the appellant's claims folder to be reviewed by the 
VA examiner who prepared the March 2010 VA report (or a suitable 
substitute if this examiner is unavailable), for the purpose of 
preparing an addendum that specifically addresses the issue of a 
pre-existing skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate agency, to 
include the appellant's last Reserve unit, or 
the Department of the Army, U.S. Army Reserve 
Personnel Command, and request that it 
certify the appellant's periods of ACDUTRA in 
June 1992 and September 2001, to include his 
report dates.  All efforts should be 
documented.

2.  Translate all pertinent items of evidence 
written in Spanish, to specifically include 
those in the appellant's service treatment 
records, into English.

3.  After completing the above, the claims 
file and a copy of this remand should be 
returned to the examiner who conducted the 
March 2010 examination for an addendum 
opinion.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  Specifically, the examiner should 
identify each currently diagnosed skin 
disorder and provide the following 
information:  

(A) Based on a review of the records, 
is it at least as likely as not (50 
percent probability or greater) that 
any currently diagnosed skin disorder 
pre-existed the appellant's entry into 
ACDUTRA at any point (as the appellant 
was noted to have chronic dermatitis in 
1986 on a May 1991 release from ACDUTRA 
examination)?  

(B)  If the Veteran is determined to 
have a pre-existing skin disorder, did 
it undergo an increase in the 
underlying pathology during service 
(i.e., was aggravated during service)?

If there was an increase in severity of 
the appellant's skin disorder during 
service, was that increase due to the 
natural progress of the disease or was 
it instead above and beyond the natural 
progression?

All opinions expressed should be accompanied 
by supporting rationale.  

4.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the appellant's service connection claims 
should be readjudicated.  If the claims 
remain denied, the appellant and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the appellant is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


